DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “an HC concentration calculating part configured to calculate a concentration of HC desorbed from the HC adsorbent, wherein a peak of a desorption temperature of HC at the HC adsorbent and a peak of a desorption temperature of NOx at the NOx adsorbent are substantially the same, and the air-fuel ratio control part is configured to control an air-fuel ratio of inflowing exhaust gas flowing into the catalyst to the predetermined air-fuel ratio based on the concentration of HC calculated by the HC concentration calculating part when HC is desorbed from the HC adsorbent.”.
The closest prior art is Akama et al. (US 2010/0199635). Akama et al. discloses an HC and NOx absorbent exhaust system control. (See Akama, Paragraphs [0068]-[0076]). However, Akama fails to teach or fairly suggest, alone or in combination, “an HC concentration calculating part configured to calculate a concentration of HC desorbed from the HC adsorbent, wherein a peak of a desorption temperature of HC at the HC adsorbent and a peak of a desorption temperature of NOx at the NOx adsorbent are substantially the same, and the air-fuel ratio control part is configured to control an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746